DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 21, the claim is drawn to a 7 log reduction of anthrax and 4-6 Logs of E. coli and total coliforms. The claim appears to be missing something and is unclear. There is also no previous introduction of the anthrax and E coli. Making the claim unclear as to where these would come from or how reduction might occur. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 16-17, 19, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Raymont U.S. Publication 2015/0368136 A1, further in view of Hopper U.S. Publication 2005/0218625 A1 further in view of Roemer DE 202016005 212 U1.
With respect to claims 1-3, 16-17, 19, 21, and 25, the Raymont U.S. Publication 2015/0368136 A1 reference discloses a mobile frame work on wheels (0060) with one or more treatment modules mounted interchangeable to the mobile framework. Additional pumps (0076) may be situated between the skids, hose diameters may be increased or decreased, and/or other system component settings may be altered to achieve the desired pressure and flow conditions. [0020] In an embodiment, systems and methods are disclosed for modularity and scalability of the system. Skids (process-specific modules) may be added or removed allowing for a phased approach to site remediation. Quicker process times may be achieved by adding multiples of specific skids, depending on deadline requirements.  (0061) Modularity also allows for easy skid replacement or simple phase out for skid maintenance. Each module is equipped with standard sized quick disconnects for quick and simple connection/disconnection between any skids in any configuration. FIG. 17 depicts a typical gauge valve and pressure differential indicating transmitter (PDIT) manifold. The system implements provision for manual intervention at any point in the process cycle (0224). The skids disclosed may be put together to form a mobile framework, adjustable in that skids may be added deleted or rearranged, and quick connect hoses for multiple connection options. 0060-0065
The reference differs in that it does not disclose the use of polymer coating frame work or the use of a chlorination unit. 
The Hopper U.S. Publication 2005/0218625 A1 reference discloses in at lest 0037 the use of coating on trailers or skids with polyurea for adding a protective barrier to preserve the life of the skid.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Raymont reference and use the protective coating such as in the Hopper reference, since it would yield the added benefit of adding a protective barrier to the skid. 
The Roemer reference further disclose the use of brine from brine tank 2, known to be a chloride salt, more specifically sodium chloride, and thus capable of generating chlorine by electrolysis. The English abstract and translation a mobile water treatment system for treating contaminants in water comprising: one treatment module 3 mounted on the mobile framework; (c) a piping system (see figures such as 3) in fluid communication with the one or more treatment modules, said piping system comprising one or more pumps configured to convey water to and from the one or more treatment modules; and (d) at least one power source shown in figure 1 as a solar cell, to provide power to the one or more pumps4 and one or more treatment modules 3, wherein the one or more treatment modules comprise(s) a chlorination treatment module 3.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Raymont in view of Hopper references and generate chlorine gas by electrolysis as disclosed by the Roemer reference to treat water in the treatment train, since it would provide the expected result of providing the increased contaminant treatment by chemical chlorine.
It is within the ordinary skill of one in the art to chose known treatments to ass to a treatment train. 

Claims 6-7 are rejected under 35 U.S.C.103 as being unpatentable over Raymont in view of Hopper as applied to claim 1 above further in view of Smith U.S. Publication 2015/0299000A1.
With respect to claims 6-7, the Smith reference discloses the limitation not disclosed by the Raymont in view of Hopper references. The references do not disclose the use of a disinfecting composite material and the composite material comprising a silver coated composite material.
The Smith reference discloses organic silver (metallic) doped carbon coated (composite material) electrode to provide capacitive deionization and ultrafiltration. The capacitive deionization is accomplished by activated carbon electrodes. Activated carbon has bactericidal, antibacterial, antiviral, and virucidal properties (germicidal) disclosed in paragraphs 0032 and 0042.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Raymont in view of Hopper references and use the additional silver/carbon composite treatment, in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since it would yield the added benefit of providing bactericidal, antibacterial, antiviral, and virucidal treatment to the medium to be treated as evidenced by Smith.

Claims 6-9 are rejected under 35 U.S.C.103 as being unpatentable over Raymont in view of Hopper as applied to claim 1 above further in view of Luo CN 105771977.
With respect to claims 6-9, the Raymont in view of Hopper references do not disclose the use of a disinfecting composite material and the composite material comprising a silver coated composite material. one or more aggregates of titanium oxide on the support substrate, the titanium oxide aggregates comprising chloride atoms.
The Luo CN 105771977 A reference discloses in the claims, example 3, and English abstract and translation, the use of a nanoaggregates of carbon, Titanium dioxide, chloride composite coated with silver used to provide degradation of contaminants in water capable of providing germicidal treatment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Raymont in view of Hopper references and use a carbon, Titanium dioxide, chloride composite coated with silver treatment, in a treatment train such as chemical disinfection, UV treatment, activated carbon filtration, since it would yield the added benefit of providing degradation of contaminants as evidenced by Luo.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raymont in view of Hopper reference in view of Luo as applied above to claim 8, further in view of Timmons U.S Publication 2018/0222783 A1.
With respect to claim 10, the Raymont in view of Hopper in view of Luo references do not disclose the support structure being silica or alumina.
The Timmons reference discloses in paragraphs such as the abstract and 0096, 0090-0095 that silver on silica gel or alumina supports are known to provide germicidal treatment to water.
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the clamed invention to modify the Raymont in view of Hopper in view of Luo references and add the silver on silica gel or alumina supports, since the Timmons reference discloses it would yield the added benefit of providing germicidal treatment to the water.

Claims 26 is rejected under 35 U.S.C.103 as being unpatentable over Raymont in view of Hopper as applied to claim 1.
With respect to claim 26, the Raymont in view of Hopper references disclose the mobile water treatment system according to claim 1 see the rejection of claim 1, wherein: the quick connecting water distribution manifold system locates the one or more treatment modules in parallel with the quick connect fittings, hoses and valves located on both an inlet and an outlet side of the one or more treatment modules; 
The reference differs in that it does not disclose the mobile framework has a maximum dimension area of 32" x 48" to convey the water through the one or more treatment modules.  
The reference disclose the device to be sizable as disclosed in claim 1, also trailers are known to be well within the size of 32’ to 48”, therefore, the device is capable of being less that the maximum size. 
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the clamed invention to modify the Raymont in view of Hopper references and size the device such that it has a maximum dimension area of 32" x 48", since it would be an obvious matter of design choice.

Claims 20, 22, and 28 are rejected under 35 U.S.C.103 as being unpatentable over Raymont in view of Hopper as applied to claim 1, further in view of Li CN 2221974 Y.
 With respect to claims 20, 22, and 28, The above applied references to claim 1, do not disclose the chlorination treatment module generates chlorine gas by electrolysis using a membrane which separates first and second liquid solutions of an electrolytic cell and allows sodium from salt/sodium chloride to pass, leaving chloride behind which produces chlorine gas.  
 The Li CN 2221974 Y reference discloses a sterilization device comprising: electrolysis cell of the instant limitation in the English translation having venturi 5, membrane frame (30), a pressure frame (28) is fixed on the membrane frame; diaphragm electrolytic groove into at least one of the anode chamber (16), a cathode chamber (21).
It would have been obvious to one of ordinary skill in the art at before the effective filling date of the clamed invention to modify the Raymont in view of Hopper references and add electrolysis configuration, since the Li reference discloses it would yield the added benefit of providing sterilizing treatment to the water.
Allowable Subject Matter
Claims 23, 27, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose the  use of a bladder tank or u-tube heat exchanger. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774